 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar Number 14853
 3   RACHEL KENT
     Special Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   Tel: 702.388.6270 / Fax: 702.388.6418
     Rachel.kent@usdoj.gov
 6   Attorneys for the United States

 7
                    UNITED STATES DISTRICT COURT
 8                       DISTRICT OF NEVADA
                                                 -oOo-
 9
     UNITED STATES OF AMERICA                       )       Case No. 2:20-cr-00047-NJK &
10                                                  )                9653331/ CC15
                   Plaintiff,                       )
11
     vs.                                            )
                                                    )       ORDER FOR DISMISSAL
12
     BRUCE PATTERSON,                               )
                                                    )
13
                    Defendant.                      )
                                                    )
14
                                                    )
15
            Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and by leave of
16
     Court endorsed hereon, the United States for the District of Nevada hereby dismisses with
17
     prejudice criminal information filed on March 6, 2020. On October 30, 2020, Defendant
18
     entered into a pretrial diversion agreement. The diversion agreement required 1) the
19
     Defendant to not enter Red Rock National Conservation Area for a period of six months,
20
     2) the defendant to not use land managed by Bureau of Land Management for commercial
21

22   purposes without obtaining a valid special use permit for a period of six months and 3) for

23   the defendant to not violate local, state or federal laws for a period of six months.

24   ///
                                                        1
 1   Defendant has complied with all required conditions. The Government moves to dismiss

 2   the criminal information as well as citation number 9653331 filed against the defendant.

 3

 4                 DATED this 30th       day of April, 2021.

 5

 6                                              CHRISTOPHER CHIOU
                                                Acting United States Attorney
 7
                                                /s/ Rachel Kent
 8
                                                RACHEL KENT
 9                                              Special Assistant United States Attorney

10
                   Leave of Court is granted for the filing of the foregoing dismissal.
11

12                 DATED this      3rd   day of May, 2021.

13

14

15                                              NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24
                                                   2
